GIBSON, J.
(concurring in result). I concur in the result reached in the majority opinion. I am of the opinion, however, that a will offered for probate need not be formally introduced in evidence in support of the petition filed for its probate. Furthermore, in this case, that question need not be decided for the record discloses that protestant waived formal introduction of the will in evidence. Hence the paragraphs of the syllabus and that part of the opinion relating to the introduction of documentary evidence in the trial of causes is unnecessary to a decision of the case and should not be contained in the opinion.
ARNOLD, V. C.J., and LUTTRELL, J., concur.